Case 2:19-cv-13010-GAD-RSW ECF No. 43 filed 08/19/20           PageID.678    Page 1 of 15




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 GREGORY MURRAY,

                       Plaintiff,
                                                         Case No.: 19-cr-13010
 v.                                                      Hon. Gershwin A. Drain



 CITY OF WARREN, et al.,

                Defendants.
 ___________________________/
  OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
       DEFENDANTS’ MOTION FOR PARTIAL DISMISSAL [#22]


      I.      INTRODUCTION

           Plaintiff Gregory Murray filed the instant action raising claims stemming

 from his employment with the Defendant City of Warren as the City’s first African

 American Diversity and Inclusion Coordinator. Specifically, Plaintiff brings

 claims under Title VII, 42 U.S.C. § 2000e-2(a), for race discrimination, retaliation

 and hostile work environment (Counts I through III), the Fourteenth Amendment’s

 equal protection and due process clauses and a Monell claim brought pursuant to

 42 U.S.C. § 1983 (Counts IV through VI), as well as a breach of contract claim

 (Count VII), a promissory estoppel claim (Count VIII), and disparate treatment,

 retaliation and hostile work environment claims under Michigan’s Elliot Larsen
Case 2:19-cv-13010-GAD-RSW ECF No. 43 filed 08/19/20          PageID.679    Page 2 of 15




 Civil Rights Act, MICH. COMP. LAWS § 37.2101 et seq. (Counts IX through XI)

 against Defendant City and its Mayor, Defendant James Fouts.

          Presently before the Court is the Defendants’ Motion for Partial Dismissal,

 filed on March 20, 2020. Defendants argue that Counts I, and IV through IX

 should be dismissed because these claims fail as a matter of law. Plaintiff filed a

 Response in Opposition on April 10, 2020, and the Defendants filed a Reply in

 support of their present motion on April 20, 2020. A hearing on this matter was

 held on August 10, 2020. For the reasons that follow, the Court will grant in part

 and deny in part Defendants’ Motion for Partial Dismissal.

    II.      FACTUAL BACKGROUND

          Plaintiff was hired by Defendant Fouts to work as the City’s Diversity and

 Inclusion Coordinator on January 6, 2017. ECF No. 16, PageID.138. Plaintiff

 alleges that the City “has a notorious history of racially discriminatory practices,

 customs, and policies against African Americans.” Id. Because of this, Plaintiff’s

 employment objective was to institute diversity and inclusion training throughout

 the Defendant City, including for the police, fire and other City Departments. Id.

 at PageID.139. Plaintiff was further tasked with examining past and current

 customs, practices and policies of unlawful racial, gender, and other discrimination

 and to develop training and policy that would promote diversity within the

 Defendant City and its departments. Id. at PageID.139-40. Additionally, Plaintiff


                                            2
Case 2:19-cv-13010-GAD-RSW ECF No. 43 filed 08/19/20           PageID.680     Page 3 of 15




 was to provide assistance with investigating claims of inappropriate, improper or

 illegal activities that could impair diversity and inclusion in the City’s

 Departments. Id. at PageID.140.

       Plaintiff alleges that the Defendants thwarted his ability to perform his job

 duties. Id. For instance, Plaintiff asserts various incidents occurred during his

 employment and that Plaintiff was ignored and retaliated against for raising his

 concerns. Id. One of the incidents occurred early in Plaintiff’s employment with

 the City when he introduced himself to the police chief. Id. at PageID.139.

 Thereafter, while discussing his introduction to Plaintiff with a deputy sheriff, the

 police chief stated, “I told that nigger to stay out of my house.” Id.

       Another incident involved City police officer Barbara Beyer admitting to

 using the racially derogatory word, “nigger,” to refer to, and in the presence of

 Officer Desheila Howlett, and receiving no discipline until weeks afterwards. Id.

 Plaintiff recommended that Beyer be terminated, however his recommendation

 was rejected by Defendant Fouts, who decided to give Beyer a two-week, unpaid

 suspension that was imposed only after she received her annual longevity bonus

 check. Id. at PageID.141.

       Another incident involved City employee Shawn Johnson’s repeated use of

 racial slurs—including telling an African American co-worker—that she looked

 like the image on the gorilla glue bottle. Id. Plaintiff again recommended


                                            3
Case 2:19-cv-13010-GAD-RSW ECF No. 43 filed 08/19/20          PageID.681     Page 4 of 15




 termination and Defendant Fouts again rejected this recommendation. Id. Plaintiff

 alleges that Johnson’s racial discrimination and animus were swept under the rug

 and nearly a year and a half after the incident, Johnson attended a one-day diversity

 training with Plaintiff. Id.

       In September of 2017, Plaintiff received a complaint from the former

 Director of the Michigan Department of Deaf, Blind, and Hard of Hearing, alleging

 that Warren police officers violated federal and state civil rights laws by denying

 African American residents access to an interpreter, as required by law. Id. at

 PageID.141-42. Plaintiff conducted an investigation and reported that violations

 had occurred to Defendant Fouts, the police chief, and the City Attorney. Id.

 Defendant Fouts demanded that Plaintiff cease any further engagement with the

 Warren police officers relative to his investigation, thus Plaintiff was effectively

 prevented from performing his job duties to investigate civil rights violations. Id.

 at PageID.142.

       In early 2017, Plaintiff became aware that a City fire department official

 referred to firefighter Jose Suarez as the station’s “house nigger.” Id. Plaintiff

 again recommended termination, but Defendant Fouts rejected Plaintiff’s

 suggestion. Id. Later, in August of 2017, the Equal Employment Opportunity

 Commission came to the City and conducted a training. Id. at PageID.142-43.

 During the training, Defendant Fouts mocked a person with disabilities in front of


                                            4
Case 2:19-cv-13010-GAD-RSW ECF No. 43 filed 08/19/20         PageID.682    Page 5 of 15




 his executive staff. Id. at PageID.143. Plaintiff confronted Defendant Fouts after

 the training, and Fouts prohibited Plaintiff from conducting any further trainings in

 retaliation. Id. Defendant Fouts also thwarted Plaintiff’s efforts to form a diversity

 commission to address illegal and discriminatory practices in the City. Id.

       In fact, when Plaintiff reported unlawful incidents of discrimination,

 Defendant Fouts told Plaintiff to ignore it until after the upcoming election because

 City voters may vote Fouts out of office if he allowed Plaintiff to address unlawful

 discrimination. Id. at PageID.143-44. Plaintiff claims that he was unlawfully

 terminated or constructively discharged.

    III.   LAW & ANALYSIS

            A. Standard of Review

       A motion for judgment on the pleadings under Rule 12(c) of the Federal

 Rules of Civil Procedure is reviewed under the same standard as a motion brought

 pursuant to Rule 12(b)(6) for failure to state a claim upon which relief can be

 granted. See Grindstaff v. Green, 133 F. 3d 416, 421 (6th Cir. 1998). Federal Rule

 of Civil Procedure 12(b)(6) allows the court to make an assessment as to whether

 the plaintiff has stated a claim upon which relief may be granted. See Fed. R. Civ.

 P. 12(b)(6). “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and

 plain statement of the claim showing that the pleader is entitled to relief,’ in order

 to ‘give the defendant fair notice of what the ... claim is and the grounds upon


                                            5
Case 2:19-cv-13010-GAD-RSW ECF No. 43 filed 08/19/20          PageID.683    Page 6 of 15




 which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing

 Conley v. Gibson, 355 U.S. 41, 47 (1957). Even though the complaint need not

 contain “detailed” factual allegations, its “factual allegations must be enough to

 raise a right to relief above the speculative level on the assumption that all of the

 allegations in the complaint are true.” Ass’n of Cleveland Fire Fighters v. City of

 Cleveland, 502 F.3d 545, 548 (6th Cir. 2007) (quoting Bell Atlantic, 550 U.S. at

 555).

         The court must construe the complaint in favor of the plaintiff, accept the

 allegations of the complaint as true, and determine whether plaintiff’s factual

 allegations present plausible claims. To survive a Rule 12(b)(6) motion to dismiss,

 plaintiff’s pleading for relief must provide “more than labels and conclusions, and

 a formulaic recitation of the elements of a cause of action will not do.” Id.

 (citations and quotations omitted). “[T]he tenet that a court must accept as true all

 of the allegations contained in a complaint is inapplicable to legal conclusions.”

 Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). “Nor does a complaint suffice if

 it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. “[A]

 complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

 to relief that is plausible on its face.’” Id. The plausibility standard requires “more

 than a sheer possibility that a defendant has acted unlawfully.” Id. “[W]here the

 well-pleaded facts do not permit the court to infer more than the mere possibility of


                                            6
Case 2:19-cv-13010-GAD-RSW ECF No. 43 filed 08/19/20           PageID.684      Page 7 of 15




 misconduct, the complaint has alleged–but it has not ‘show[n]’– ‘that the pleader is

 entitled to relief.’” Id. at 1950.

        The district court generally reviews only the allegations set forth in the

 complaint in determining whether to grant a Rule 12(b)(6) motion to dismiss,

 however “matters of public record, orders, items appearing in the record of the

 case, and exhibits attached to the complaint, also may be taken into account. Amini

 v. Oberlin College, 259 F. 3d 493, 502 (6th Cir. 2001). Documents attached to a

 defendant’s “motion to dismiss are considered part of the pleadings if they are

 referred to in the plaintiff’s complaint and are central to her claim.” Id.

             B. Race Discrimination (Counts I and IX)

        As an initial matter, the Court notes that Defendants rely on Plaintiff’s

 purported resignation letter in support of their arguments. This documents is not

 referenced in the First Amended Complaint, nor is it a matter of public record or

 appropriate for judicial notice. See ECF 12-3. The Court will not rely on this

 document in its analysis.

        In order to establish race discrimination under Title VII and Michigan’s

 ELCRA, a plaintiff can produce evidence of either direct or circumstantial

 evidence of disparate treatment. See DiCarlo v. Potter, 358 F.3d 408, 414 (6th Cir.

 2004); see also Humenny v. Genex Corp., 390 F.3d 901, 906 (6th Cir. 2004)




                                            7
Case 2:19-cv-13010-GAD-RSW ECF No. 43 filed 08/19/20          PageID.685     Page 8 of 15




 (“Cases brought pursuant to the ELCRA are analyzed under the same evidentiary

 framework used in Title VII cases.”).

       If direct evidence of discrimination is absent, the Court must analyze the

 claim under the burden-shifting analysis set forth in McDonnell Douglas Corp. v.

 Green, 411 U.S. 792 (1973). If a plaintiff bases his race discrimination claim on

 circumstantial evidence than he must demonstrate that: (1) he is a member of a

 protected class, (2) he was qualified for the job at issue, (3) was subjected to an

 adverse employment action, and (4) was treated differently than a similarly

 situated nonprotected person. Id. at 802.

       Where a plaintiff presents direct evidence of discrimination, the McDonnell-

 Douglas framework does not apply, and Plaintiff can proceed directly to trial on

 the claim. TWA v. Thurston, 469 U.S. 111, 121 (1985) (“The McDonnell Douglas

 test is inapplicable where the plaintiff presents direct evidence of discrimination.”);

 Downey v. Charlevoix Cty. Bd. of Rd. Comm’rs, 227 Mich. App. 621; 576 N.W.2d

 712 (Mich. Ct. App. 1998).

       Defendants argue that Plaintiff has not alleged the third and fourth elements

 of a disparate treatment claim because Plaintiff does not allege any acts of

 discrimination that were directed personally at him, and his position was filled by

 an African American male.




                                             8
Case 2:19-cv-13010-GAD-RSW ECF No. 43 filed 08/19/20          PageID.686    Page 9 of 15




       Contrary to Defendants’ argument, Plaintiff has alleged an adverse

 employment action because he was purportedly terminated and/or constructively

 discharged. Defendant’s attempt to characterize Plaintiff’s departure as a

 resignation and cite to extraneous evidence is improper at the Rule 12(c) stage.

       Plaintiff also claims similarly situated employees who are not in a protected

 class were treated more favorably than he was where his efforts to perform his job

 duties were thwarted forcing his resignation while his counterparts were able to

 retain their positions even after engaging in illegal discrimination, which had been

 reported to Defendants. Additionally, Defendant City’s police commissioner

 allegedly called Plaintiff a racial slur and prevented Plaintiff, with Defendant

 Fouts’ full support, from investigating past incidents of racial discrimination and

 civil rights violations within the police department.

       Accordingly, Plaintiff has stated a viable race discrimination claim under

 both Title VII and the ELCRA.

            C. Equal Protection (Count IV)

       The Fourteenth Amendment sets forth the requirement that no governmental

 actor or unit shall “deny to any person within its jurisdiction the equal protection of

 the laws.” U.S. Const. amend. XIV § 1. “Proof of racially discriminatory intent is

 required to show an Equal Protection Clause violation.” City of Cuyahoga Falls v.

 Buckeye Community Hope Foundation, 538 U.S. 188, 191 (2003). The evidence


                                            9
Case 2:19-cv-13010-GAD-RSW ECF No. 43 filed 08/19/20          PageID.687    Page 10 of 15




 relied upon may be direct or circumstantial, as long as it demonstrates “a clear

 pattern” of governmental action that is “unexplainable on grounds other than race.”

 Village of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 256

 (1977).

       Defendants surmise that Plaintiff is bringing his equal protection claim

 under a “class of one” theory. Plaintiff denies he is proceeding under this theory

 and reasserts that he has sufficiently alleged direct discrimination. Similar to his

 VII and ELCRA discrimination claims, because Plaintiff has alleged direct

 evidence of discrimination, a prima facie case of discrimination in violation of the

 equal protection clause can be established under McDonnell Douglas. Lautermich

 v. Findlay City Sch., 314 F.3d 271, 275 (6th Cir. 2003). As discussed supra,

 Plaintiff has alleged he is African American, that he was subject to adverse

 employment action, that he was qualified for the position, and that he was treated

 differently than similarly situated members of the unprotected class. Plaintiff has

 therefore stated a viable equal protection claim.

            D. Due Process (Count V)

       Defendants first argue that Plaintiff’s substantive due process claim must be

 dismissed because it is virtually indistinguishable from Plaintiff’s equal protection

 claim. The Supreme Court has held that “[w]here a particular Amendment

 provides an explicit source of constitutional protection against a particular sort of


                                           10
Case 2:19-cv-13010-GAD-RSW ECF No. 43 filed 08/19/20          PageID.688     Page 11 of 15




 government behavior, that Amendment, not the more generalized notion of

 ‘substantive due process,’ must be the guide for analyzing these claims.” Jon

 Jon’s Inc. v. City of Warren, 162 F. Supp.3d 592, 605 (E.D. Mich. 2016) (quoting

 Albright v. Oliver, 510 U.S. 266, 273 (1994)).

       Alternatively, Defendants argue this claim also fails because Plaintiff fails to

 allege a constitutionally protected liberty or property interest nor a fundamental

 right. Defendants maintain that Plaintiff has no property interest in at-will

 employment. See Kizer v. Shelby Cty. Gov’t, 649 F.3d 462, 466 (6th Cir. 2011)

 (holding that only public employees not subject to removal at will “have a state-

 law created, constitutionally protected property interest in maintaining their current

 employment.”); see also Chilingirian v. Boris, 882 F.2d 200, 203 (6th Cir. 1989);

 Cremeans v. City of Roseville, 861 F.2d 878, 880 (6th Cir. 1988).

       Based on the foregoing considerations, Plaintiff has not stated a viable

 substantive due process claim and Count V will be dismissed.

            E. Monell Liability (Count VI)

       To allege a 42 U.S.C. § 1983 claim against the City, plaintiff must allege

 that “(1) agents of the municipality, while acting under color of state law, (2)

 violated the plaintiff’s constitutional rights, and (3) that a municipal policy or

 policy of inaction was the moving force behind the violation.” Memphis, Tenn.




                                            11
Case 2:19-cv-13010-GAD-RSW ECF No. 43 filed 08/19/20          PageID.689    Page 12 of 15




 Area Local, Am. Postal Workers Union v. City of Memphis, 361 F.3d 898, 902 (6th

 Cir. 2004).

       The elements of an “inaction” theory of recovery include: existence of a

 clear and persistent pattern of inaction that violates § 1983 by employees; (2)

 notice or constructive notice on the part of the governmental entity; (3) tacit

 approval or deliberate indifference to violations that have the effect of establishing

 an official policy of inaction; and (4) evidence that the policy of inaction was the

 “moving force” with a direct causal link to [the plaintiff’s] constitutional

 deprivation. Doe v. Clairborne Cty., 103 F.3d 495, 508 (6th Cir. 1996) (citing City

 of Canton v. Harris, 489 U.S. 378, 388-89 (1989)).

       Here, Plaintiff has alleged that Defendants were acting under color of law

 when they violated his equal protection rights. Plaintiff has alleged that the City

 has a long history of racial discrimination and civil rights violations. The First

 Amended Complaint describes a City culture that cultivated the use of racially

 offensive, insulting and demeaning statements and encouraged such behavior by

 failing to discipline those engaged in the conduct. Plaintiff alleges that the highest

 ranking official in the City knew about these racially offensive, insulting and

 demeaning comments and that the City’s police commissioner was aware of civil

 rights violations occurring within the department and both failed to take any action.

 Additionally, Defendant Fouts instructed Plaintiff to put diversity training on the


                                           12
Case 2:19-cv-13010-GAD-RSW ECF No. 43 filed 08/19/20          PageID.690     Page 13 of 15




 back burner until after the election believing his constituents would not vote for

 him if he supported diversity training among City employees.

        Based on the foregoing considerations, Plaintiff has alleged a viable § 1983

 Monell claim against the Defendant City.

             F. Breach of Contract (Count VII)

        “A party asserting a breach of contract must [allege] (1) there was a contract,

 (2) which the other party breached, (3) thereby resulting in injury to the party

 claiming breach.” Miller-Davis Co. v. Ahrens Constr., Inc., 495 Mich. 161, 178;

 848 N.W.2d 95 (2014).

        Defendant argues that Plaintiff fails to allege that any terms or conditions in

 his Employment Contract were breached. Relying on his job description, Plaintiff

 counters that he was hired for the purpose of developing, implementing and

 monitoring programs for diversity and inclusion within the Defendant City,

 including in the police and fire departments. Plaintiff also alleges that his ability to

 effectively carry out his job objectives was thwarted by the Defendants’ breach of

 this agreement, including Defendant Fouts,’ who explicitly told Plaintiff not to do

 his job until after the election.

        Here, Plaintiff fails to articulate a term of his Employment Contract that was

 breached. Rather, he refers to his job description form. This is insufficient to state

 a breach of contract claim. This claim is dismissed.


                                            13
Case 2:19-cv-13010-GAD-RSW ECF No. 43 filed 08/19/20         PageID.691    Page 14 of 15




            G. Promissory Estoppel (Count VIII)

       To allege a claim for promissory estoppel, a plaintiff must include the

 following: “(1) a promise, (2) that the promisor should reasonably have expected to

 induce action of a definite and substantial character on the part of the promise, and

 (3) that in fact produced reliance or forbearance of that nature in circumstances

 such that the promise must be enforced if injustice is to be avoided.” Bodnar v. St.

 John Providence, Inc., 327 Mich. App. 203, 226-27; 933 N.W.2d 363 (2019).

       Defendant argues that Plaintiff has not stated a claim for promissory

 estoppel because Plaintiff’s allegations acknowledge he was hired for, and filled

 the position of, Diversity Coordinator for the Defendant City. Plaintiff counters

 that Defendants promised him that he would be able to address the City’s

 institutional and systemic racism problems particularly within the police and fire

 departments. In accepting the position, Plaintiff reasonably and justifiably relied

 on these promises. However, Defendants breached their promises by precluding

 the Plaintiff from implementing diversity training, investigating civil rights

 violations and otherwise perform his job duties.

       Based on the foregoing, Plaintiff has sufficiently alleged a viable promissory

 estoppel claim.




                                           14
Case 2:19-cv-13010-GAD-RSW ECF No. 43 filed 08/19/20     PageID.692   Page 15 of 15




    IV.   CONCLUSION
       Accordingly, for the reasons articulated above, Defendants’ Motion for

 Partial Dismissal [#22] is GRANTED IN PART and DENIED IN PART.

       Count V (substantive due process) and Count VII (breach of contract) are

 DISMISSED.

       SO ORDERED.

 Dated: August 19, 2020                           /s/Gershwin A. Drain
                                                  GERSHWIN A. DRAIN
                                                  United States District Judge



                          CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
              August 19, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        15
